Citation Nr: 0412467	
Decision Date: 05/13/04    Archive Date: 05/19/04

DOCKET NO.  02-17 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Nashville, Tennessee


THE ISSUE

Entitlement to a rating in excess of 20 percent for ulnar 
neuropathy of the left hand.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. McCoy, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to January 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision, which granted an 
increased 20 percent rating for left hand ulnar neuropathy 
effective January 23, 2002.  (The veteran's prior schedular 
evaluation was 10 percent.)  The veteran filed a notice of 
disagreement in June 2002.  The RO issued a statement of the 
case in October 2002, and the veteran submitted a VA Form 9 
later that month.

The Board first notes that the veteran requested a hearing 
before a RO Decision Review Officer (DRO) on a form dated 
October 18, 2002.  In a letter dated January 15, 2003, the 
veteran was notified of the hearing date scheduled for 
February 13, 2003.  The veteran later cancelled the formal 
hearing and an informal conference was held on the hearing 
date.  Additionally, in April 2003, the veteran submitted 
another form requesting a formal hearing with a DRO.  A 
letter dated July 18, 2003, informed the veteran of the 
hearing date scheduled for August 18, 2003.  Again, the 
veteran cancelled the formal hearing and an informal 
conference was held on that date.  The local hearing officer 
continued the 20 percent rating subsequent to both informal 
conferences.  In a statement dated February 11, 2004, the 
veteran requested certification of his appeal by the RO to 
the Board, and stated that he had no further evidence to 
submit.


FINDINGS OF FACT

1.  The ulnar neuropathy of the left hand (other than a scar) 
are productive of no more than moderate impairment.  

2.  The veteran's left hand disability includes tender 
scarring.  




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
ulnar neuropathy of the left hand (other than a scar), have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 
8516 (2003).

2.  An evaluation of 10 percent, but not more, is warranted 
for superficial and painful scarring of the left hand.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§, 4.1, 
4.2, 4.7, 4.118, Diagnostic Code 7804 (effective prior to and 
from August 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Duties to notify and assist 

As an initial matter, the Board must address the application 
of the Veterans Claims Assistance Act of 2000 (VCAA) to this 
appeal.  That law concerned VA's notice requirements to 
claimants, and the duty to assist claimants.  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003); See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C.A. § 5103(a), and 
the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  Second, VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2003).

The United States Court of Appeals for Veterans Claims (CAVC) 
decision in Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
Jan. 13, 2004) held, in part, that a notice as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
appellant was provided notice in February 2002 regarding what 
information and evidence is needed to substantiate his claim, 
as well as what information and evidence must be submitted by 
him and what information and evidence will be obtained by VA.  
Such notice was prior to the May 2002 rating decision that 
granted his claim for an increased rating, of which he 
appealed.  Therefore, because the required notice in this 
case was provided to the appellant prior to the initial AOJ 
adjudication, the timing of the notice complies with the 
express requirements of the law as found by the CAVC in 
Pelegrini.

In addition, in Pelegrini, the CAVC held, in part, that a 
notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything pertaining to your 
claim(s)". 

In this case, although the notice letter that was provided to 
the appellant does not contain the "fourth element", the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  He was provided a statement of the case in October 
2002 which included the content of 38 C.F.R. § 3.159(b)(1) 
that set out this fourth element, in addition to supplemental 
statements of the case issued in April and December 2003.  
The veteran also spoke to a decision review officer at the RO 
in February and August 2003, such that he is understood to 
know the need to submit any and all evidence that would 
assist VA in properly adjudicating his claim.  A signed 
statement from the veteran submitted in February 2004 states 
that he has no further evidence to submit.

All the law requires is that the duty to notify is satisfied, 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); See also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a sufficient notice 
has been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.

Regarding the duty to assist, all relevant medical records 
have been obtained and associated with the claims file and 
the veteran has been examined for VA purposes in connection 
with this claim.  Under these circumstances, it is apparent 
that no additional evidentiary development is warranted since 
the file contains the relevant medical records and 
comprehensive information regarding the appellant's claim for 
entitlement to an increased rating for a left hand 
disability.  Therefore, the Board finds that VA's duty to 
assist the appellant has been fully accomplished.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); VAOPGCPREC 16-
92.



II.  Claim for an increased rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
the limitation of activity imposed by the disabling condition 
should be emphasized.  38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the veteran working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.


Left Ulnar Neuropathy

In a May 2002 rating decision, the RO granted an increased 
rating from 10 percent to 20 percent for ulnar neuropathy, 
left (minor) hand under Diagnostic Code 8516, effective 
January 23, 2002.  In June 2002, the veteran submitted a 
notice of disagreement with this decision contending that his 
disability was at a "moderate" level, requiring a 30 
percent rating.

In March 2002, the RO afforded the veteran a VA peripheral 
nerves examination.  During the examination, the veteran 
reported the history of his left hand disability and stated 
that, since that time, he has had continuous "toothache-
like" pain in his left hand, lateral portion.  Examination 
of the elbows revealed that the veteran had well-healed scars 
in the ulnar region, consistent with his ulnar release 
surgery, and over the dorsal aspect of his hand in between 
his fourth and fifth metacarpals.  However, he was found to 
have full range of motion of all his joints.  A sensory 
examination revealed decreased sensation throughout his hand, 
with no increase in loss of sensation in the fourth and fifth 
fingers, and normal proprioception to all of his fingers.  
The examiner diagnosed the veteran with peripheral neuropathy 
likely secondary to injury suffered in Vietnam, with 
functional compromise, pain and discomfort in his daily 
activities.

The RO has obtained medical records from the veteran's 
private physician, and in pertinent part, these reflect 
consistent complaints of pain in the veteran's left arm as 
well as left hand numbness.  A December 2001 letter 
associated with the claims folder from the veteran's 
neurologist reports that the veteran's left arm had not 
gotten better since his 1999 surgery, and in fact had gotten 
worse.

The veteran underwent an additional examination in September 
2003.  The physician discussed the veteran's pertinent 
medical history, in addition to his complaints of deep pain, 
weakness and numbness in his fourth and fifth fingers.  
Examination revealed an approximately 7 cm scar on the dorsal 
aspect of his left hand.  This began distally at 
approximately the level of the proximal interphalangeal joint 
on the medial side of the left fifth finger and it extended 
proximally onto the dorsum of the hand between the third and 
fourth metacarpal bone.  The veteran reported mild tenderness 
with pressure over the scar.  On motor examination there was 
no atrophy of muscles, dorsal interosseous and abductor 
digiti minimi strength was intact and the fourth and fifth 
deep and superficial finger flexors appeared to have full 
strength.  Sensory examination revealed vibratory sensation 
intact in all fingers, with deep tendon reflexes at 2 for the 
biceps, triceps and brachioradialis and no Tinel's sign at 
the wrist.  Tinel's sign was positive with percussion of the 
ulnar nerve at the elbow.  The examiner ordered an 
electromyogram to be conducted to further evaluate the 
veteran's disability.

In a December 2003 addendum, the examining physician reported 
the results of the EMG/NCV study performed in November 2003.  
The results of these tests revealed no evidence of left ulnar 
neuropathy (left ulnar palmar, dorsal cutaneous, and digital 
sensory conduction studies were normal, motor nerve 
conduction study was normal, and needle exam of ulnar-
innervated muscles was normal).  Additionally, she reported 
no electrical evidence of left C5-T1 radiculopathy or left 
carpal tunnel syndrome.  The examining physician concluded 
that the majority of the left hand pain the veteran 
experiences is due to the scarring related to his injury in 
Vietnam, and that although the examination revealed mild 
sensory impairment in the left ulnar nerve distribution in 
the hand, there was no electrical evidence of nerve injury.

The veteran's left hand disability is currently evaluated as 
20 percent disabling for moderate incomplete paralysis under 
Diagnostic Code 8516.  Diagnostic Code 8516 sets forth the 
criteria for rating disabilities involving the ulnar nerve, 
including manifestations in the ring finger and little 
finger.  Moderate incomplete paralysis warrants a rating of 
20 percent, while severe incomplete paralysis is assigned a 
30 percent rating for the minor extremity.  It is noted that 
the term "incomplete paralysis" indicates a degree of lost 
or impaired function substantially less than the type picture 
for complete paralysis given with each nerve.  Where the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.

Under this code, a maximum evaluation of 50 percent is 
warranted for complete paralysis of the ulnar nerve of the 
minor upper extremity, which is defined as being manifested 
by the "griffin claw" deformity due to flexor contraction 
of the ring and little fingers, very marked atrophy in the 
dorsal interspace and thenar and hypothenar eminences; loss 
of extension of the ring and little fingers, inability to 
spread the fingers (or reverse), inability to adduct the 
thumb; and weakened flexion of the wrist.  Since the veteran 
is right-hand dominant, his disability is rated as impairment 
of the minor upper extremity.

During the course of this appeal, the veteran was afforded VA 
examinations in March 2002 and September 2003.  Neither of 
these physicians diagnosed him as having severe incomplete 
paralysis of the ulnar nerve of the minor upper extremity.  
Likewise, most recent examination revealed no electrical 
evidence of nerve injury and there is normal proprioception 
of the fingers and no atrophy of the muscles.  Under these 
circumstances, it can not be concluded the disability picture 
at issue reflects more than moderate incomplete paralysis.  
Accordingly, an increased rating for this aspect of the 
veteran's disability must be denied.  


Residual Scarring

Generally, the evaluation of the same disability under 
various diagnoses is to be avoided.  38 C.F.R. § 4.14; See 
also Fanning v. Brown, 4 Vet. App. 225 (1993).  However, in 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994), the Court 
held that evaluations for distinct disabilities resulting 
from the same injury could be combined so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.

As described in the history of the veteran's disability 
above, there is scarring present about the dorsal aspect of 
his left hand.  This currently is not evaluated as a 
compensable residual disability of the veteran's impairment.  
At his VA examination in September 2003, the veteran made no 
specific complaints regarding his left hand scar, and the 
veteran has not presented any lay evidence of significant 
symptomatology associated with this scar.  However, when 
actually examined on that occasion, the scar area on his left 
hand was noted to be tender.  This level of symptomatology 
warrants a 10 percent evaluation under Diagnostic Code 7804 
for a superficial scar that is painful on objective 
examination.  See 38 C.F.R. § 4.118.  This is the highest 
evaluation authorized under this diagnostic code.  Owing to 
the size, location and effect of the veteran's scars, an 
evaluation under any other criteria for rating scar is not 
indicated.  Accordingly, a separate 10 percent evaluation, 
and no more, for left hand scarring is granted.  





ORDER

An evaluation in excess of 20 percent for ulnar neuropathy of 
the left hand, is denied.

A separate evaluation of 10 percent, but not more, for 
superficial and painful scarring on the left hand is granted.  




	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



